Exhibit 10.1

Picture 1 [msbi20180930ex101b1ee12001.jpg]

MIDLAND STATES BANCORP, INC.

SECOND AMENDED AND RESTATED

2010 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK AWARD TERMS

The Participant specified below has been granted this Restricted Stock Award
(“Award”) by MIDLAND STATES BANCORP, INC., an Illinois corporation (the
“Company”), under the terms of the MIDLAND STATES BANCORP, INC. SECOND AMENDED
AND RESTATED 2010 LONG‑TERM INCENTIVE PLAN (the “Plan”).  The Award shall be
subject to the Plan as well as the following terms and conditions (the “Award
Agreement”):

Section 1.        Award.  In accordance with the Plan, and in recognition of the
Participant’s senior role in the business of the Company, as an employee of the
Company or one of the Company’s affiliates (collectively, including Midland
States Bank and its subsidiaries and affiliated entities, the “Employer”), the
Company hereby grants to the Participant this Award which represents the right
to receive Stock (the “Covered Shares”) as set forth in Section 2. This Award is
in all respects limited and conditioned as provided herein, including the
restrictive covenants set forth in Section 3(d) below.

Section 2.        Terms of Restricted Stock Award.  The following words and
phrases relating to the grant of the Award shall have the following meanings:

(a)        The “Participant” is [[FIRSTNAME]] [[LASTNAME]].

(b)        The “Grant Date” is [[GRANTDATE]].

(c)        The number of “Covered Shares” is [[SHARESGRANTED]] shares of Stock.

Except where the context clearly implies to the contrary, any capitalized term
in this Award Agreement shall have the meaning ascribed to that term under the
Plan.

Section 3.        Restricted Period and Covenants.  This Award Agreement
evidences the Company’s grant to the Participant as of the Grant Date, on the
terms and conditions described in this Award Agreement and in the Plan, the
right of the Participant to receive stock free of restrictions once the
Restricted Period ends.

(a)        Subject to the limitations of this Award Agreement, the “Restricted
Period” for each installment of such Covered Shares (“Installment”) shall begin
on the Grant Date and end as described in the following schedule (but only if
the Participant has not had a Termination of Service before the end of the
Restricted Period):

[[VESTING SCHEDULE]]



As approved by Compensation Committee August 6, 2018

--------------------------------------------------------------------------------

 



(b)        Notwithstanding the foregoing provisions of this Section 3, the
Restricted Period for the Covered Shares shall cease immediately, and the
Covered Shares shall become immediately and fully vested, upon (i) a Change in
Control that occurs on or before the Participant’s Termination of Service or
(ii) upon the Participant’s Termination of Service due to Disability or death.

(c)        In the event the Participant’s Termination of Service, other than as
provided in subsection (b) above, occurs prior to the expiration of one or more
Restricted Periods, the Participant shall forfeit all rights, title and interest
in and to any Installment(s) of Covered Shares still subject to a Restricted
Period as of the Participant’s Termination of Service date.

For purposes of this Award Agreement “Disability” shall mean that a Participant
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under an accident and health plan covering the Company’s employees.

(d)        In consideration of receiving the Award, Participant agrees to the
following restrictive covenants during Participant’s employment and for a period
of one year after any Termination of Service:

(i)         Participant will not, directly or indirectly, either for
himself/herself, or any entity which competes with Employer: (1) induce or
attempt to induce any employee of Employer with whom Participant had significant
contact to leave the employ of the Employer; (2) in any way interfere with the
relationship between Employer and any employee of the Employer with whom
Participant had significant contact; or (3) induce or attempt to induce any
customer, supplier, licensee, or business relation of Employer with whom
Participant had significant contact to cease doing business with Employer or in
any way interfere with the relationship between the Employer and its respective
customers, suppliers, licensees or business relations with whom Participant had
significant contact.

(ii)        Participant will not, directly or indirectly, either for
himself/herself, or any entity which competes with Employer, solicit the
business of, or provide any products, activities or services which compete in
whole or in part with the products, activities or services of the Employer to
any person or entity known to Participant to be a customer of the Employer,
where Participant, or any person reporting to Participant, had significant
contact with such person or entity during his/her employment with Employer.

(iii)        Participant agrees not to directly or indirectly use, disclose,
copy or make lists of any confidential information, including customer names and
any personal financial information, for the benefit of anyone other than
Employer except to the extent that such information is or thereafter becomes
lawfully available from public sources, such disclosure is authorized in writing
by the Employer, or required by law or any competent administrative





2

--------------------------------------------------------------------------------

 



agency or judicial authority.  All records, files, documents and other materials
or copies thereof relating to the business of the Employer remain the sole
property of the Employer and Participant shall return and not otherwise use such
materials following termination of Employment.

(iv)       By accepting this Award, Participant acknowledges that the
restrictions contained in this Section 3(d) are reasonable and necessary for the
protection of the legitimate business interests of the Employer, that they
create no undue hardships, that any violation of these restrictions would cause
substantial injury to the Employer and such interests, and that
such restrictions were a material inducement to the Employer entering into this
Award Agreement.  In the event Participant breaches or threatens to breach any
of the foregoing covenants, Employer shall be entitled to seek any appropriate
legal or equitable relief, including injunctive relief.

(v)        If a court of competent jurisdiction determines that any provision of
this Section 3(d) is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Award Agreement and all other
provisions shall remain in full force and effect.  The various covenants and
provisions of this Award Agreement are intended to be severable and to
constitute independent and distinct binding obligations. Without limiting the
generality of the foregoing, if the scope of any covenant contained in this
Award Agreement is too broad to permit enforcement to its full extent, such
covenant shall be enforced to the maximum extent permitted by law, and such
scope may be judicially modified accordingly.

Section 4.        Delivery of Shares.  Delivery of Stock or other amounts under
this Award Agreement and the Plan shall be subject to the following:

(a)        Compliance with Applicable Laws.  Notwithstanding any other provision
of this Award Agreement or the Plan, the Company shall have no obligation to
deliver any Stock or make any other distribution of benefits under this Award
Agreement or the Plan unless such delivery or distribution complies with all
applicable laws (including, the requirements of the Securities Act), and the
applicable requirements of any securities exchange or similar entity.

(b)        Certificates.  To the extent that this Award Agreement and the Plan
provide for the issuance of Stock, the issuance may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any stock exchange.

Section 5.        Withholding.  All deliveries of Covered Shares pursuant to
this Award Agreement shall be subject to withholding of all applicable
taxes.  The Company shall have the right to require the Participant (or if
applicable, permitted assigns, heirs or Designated Beneficiaries) to remit to
the Company an amount sufficient to satisfy any tax requirements prior to the
delivery date of any certificate or certificates for Stock under this Award
Agreement.  At the election of the Participant, subject to the rules and
limitations as may be established by the Committee, such withholding obligations
may be satisfied through the surrender of shares of Stock which the Participant
already owns, or to which Participant is otherwise entitled under the Plan.





3

--------------------------------------------------------------------------------

 



Section 6.        Non-Transferability of Award.  During the Restricted Period,
the Participant shall not sell, assign, transfer, pledge, hypothecate, mortgage,
encumber or dispose of any Covered Shares awarded under this Award.

Section 7.        Dividends.  The Participant shall be entitled to receive
dividends and distributions paid on the Covered Shares during the Restricted
Period;  provided, however, that no dividends or distributions shall be payable
to or for the benefit of the Participant with respect to record dates for such
dividends or distributions occurring before or prior to the Grant Date, or with
respect to record dates for such dividends or distributions occurring on or
after the date, if any, on which the Participant has forfeited those Covered
Shares.

Section 8.        Voting Rights.  The Participant shall be entitled to vote the
Covered Shares during the Restricted Period; provided, however, that the
Participant shall not be entitled to vote Covered Shares with respect to record
dates for any Covered Shares occurring on or after the date, if any, on which
the Participant has forfeited those Covered Shares.

Section 9.       Deposit of Restricted Stock Award.  Each certificate issued
with respect to Covered Shares awarded under this Award Agreement and subject to
the restrictions contained herein, shall be registered in the name of the
Participant and shall be retained by the Company, or an agent of the Company,
until the end of the Restricted Period with respect to such Covered Shares.

Section 10.      Heirs and Successors.  This Award Agreement shall be binding
upon, and inure to the benefit of, the Company and its successors and assigns,
and upon any person acquiring, whether by merger, consolidation, purchase of
assets or otherwise, all or substantially all of the Company’s assets and
business.  If any rights of the Participant or benefits distributable to the
Participant under this Award Agreement have not been settled or distributed,
respectively, at the time of the Participant’s death, such rights shall be
settled and payable to the Designated Beneficiary, and such benefits shall be
distributed to the Designated Beneficiary, in accordance with the provisions of
this Award Agreement and the Plan.  The “Designated Beneficiary” shall be the
beneficiary or beneficiaries designated by the Participant in a writing filed
with the Committee in such form as the Committee may require.  The designation
of beneficiary form may be amended or revoked from time to time by the
Participant.  If a deceased Participant fails to designate a beneficiary, or if
the Designated Beneficiary does not survive the Participant, any rights that
would have been payable to the Participant and shall be payable to the legal
representative of the estate of the Participant.  If a deceased Participant
designates a beneficiary and the Designated Beneficiary survives the Participant
but dies before the settlement of Designated Beneficiary’s rights under this
Award Agreement, then any rights that would have been payable to the Designated
Beneficiary shall be payable to the legal representative of the estate of the
Designated Beneficiary.

Section 11.      Administration.  The authority to manage and control the
operation and administration of this Award Agreement and the Plan shall be
vested in the Committee, and the Committee shall have all powers with respect to
this Award Agreement as it has with respect to the Plan. Any interpretation of
this Award Agreement or the Plan by the Committee and any decision made by it
with respect to this Award Agreement or the Plan are final and binding on all
persons.





4

--------------------------------------------------------------------------------

 



Section 12.     Plan Governs.  Notwithstanding anything in this Award Agreement
the contrary, this Award Agreement shall be subject to the terms of the Plan, a
copy of which may be obtained by the Participant from the office of the
Secretary of the Company; and this Award Agreement are subject to all
interpretations, amendments, rules and regulations promulgated by the Committee
from time to time pursuant to the Plan.  Notwithstanding anything in this Award
Agreement to the contrary, in the event of any discrepancies between the
corporate records and this Award Agreement, the corporate records shall control.

Section 13.      Not an Employment Contract.  The Award will not confer on the
Participant any right with respect to continuance of employment or other service
with the Company or any Subsidiary, nor will it interfere in any way with any
right the Company or any Subsidiary would otherwise have to terminate or modify
the terms of such Participant’s employment or other service at any time.

Section 14.      No Rights As Shareholder.  Except as otherwise provided herein,
the Participant shall not have any rights of a shareholder with respect to the
Covered Shares, until Stock has been duly issued and delivered to Participant.

Section 15.      Amendment.  This Award Agreement may be amended in accordance
with the provisions of the Plan, and may otherwise be amended by written Award
Agreement of the Participant and the Company without the consent of any other
person.

Section 16.      Governing Law.  This Award Agreement, the Plan, and all actions
taken in connection herewith shall be governed by and construed in accordance
with the laws of the State of Illinois without reference to principles of
conflict of laws, except as superseded by applicable federal law.

Section 17.     Section 409A Amendment.  The Committee reserves the right
(including the right to delegate such right) to unilaterally amend this Award
Agreement without the consent of the Participant in order to maintain an
exclusion from the application of, or to maintain compliance with, Code Section
409A.  Participant’s acceptance of this Award constitutes acknowledgement and
consent to such rights of the Committee.

Section 18.      Trade Secrets; Whistleblower.  Notwithstanding any provision of
Section 3(d) of this Award Agreement to the contrary:

(a)        Participant shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that (A)
is made (1) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, and (2) solely for the purpose
of reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.  Accordingly, Participant has the right to disclose
in confidence trade secrets to federal, state, and local government officials,
or to an attorney, for the sole purpose of reporting or investigating a
suspected violation of law.  Participant also has the right to disclose trade
secrets in a document filed in a lawsuit or other proceeding, but only if the
filing is made under seal and protected from public disclosure.  Nothing in this
Award Agreement is intended to conflict with 18 U.S.C. § 1833(b) or create
liability for disclosures of trade secrets that are expressly allowed





5

--------------------------------------------------------------------------------

 



by 18 U.S.C. § 1833(b).  Nothing in this Award Agreement shall be construed to
authorize, or limit liability for, an act that is otherwise prohibited by law,
such as the unlawful access of material by unauthorized means.

(b)        Nothing contained in Section 3(d) of this Award Agreement shall limit
Participant’s ability to file a charge or complaint with any governmental,
administrative or judicial agency (each, an “Agency”) pursuant to any applicable
whistleblower statute or program (each, a “Whistleblower Program”).  Participant
acknowledges that Section 3(d) of this Award Agreement does not limit (i) his
ability to communicate, in connection with a charge or complaint pursuant to any
Whistleblower Program with any Agency or otherwise participate in any
investigation or proceeding that may be conducted by such Agency, including
providing documents or other information, without notice to the Employer, or
(ii) his right to receive an award for information provided to such Agency
pursuant to any Whistleblower Program.

[Rest of Page Intentionally Left Blank]





6

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
in its name and on its behalf, all as of the Grant Date and the Participant
acknowledges acceptance of the terms and conditions of this Award Agreement.

 

MIDLAND STATES BANCORP, INC.

 

 

 

By:

 

Its: Chief Executive Officer

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

[[FIRSTNAME]] [[LASTNAME]]

 

 

BY ACCEPTING THIS AWARD, THE PARTICIPANT ACKNOWLEDGES RECEIPT OF A COPY OF THE
PLAN AND THE PROSPECTUS FOR THE PLAN, PURSUANT TO WHICH THE SHARES OF STOCK
AWARDED HEREBY HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.

PRIOR TO THE SALE OF ANY SHARES OF STOCK RECEIVED UNDER THE PLAN, IT IS
SUGGESTED THAT THE PARTICIPANT READ THE PLAN PROSPECTUS, A COPY OF WHICH IS
AVAILABLE FROM THE COMPANY’S HUMAN RESOURCES DEPARTMENT AND IS ALSO ACCESSIBLE
ON THE COMPANY’S EQUITY AWARD SOFTWARE PROGRAM WHERE PARTICIPANT ACCESSED THIS
AWARD AGREEMENT.

7

--------------------------------------------------------------------------------